[ex105administrativeservi001.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 1 Administrative Services SOW STATEMENT OF WORK # 1 Dated:
December 9, 2013 This Statement of Work # 1 (“SOW”) is made retroactive to July
1, 2013 (“Effective Date”) between Sears Holdings Management Corporation
(“SHMC”) and Sears Hometown and Outlet Stores, Inc. (“SHO”), Sears Authorized
Hometown Stores, LLC (“Hometown”), and Sears Outlet Stores, L.L.C. (“Outlet” and
together with SHO and Hometown, collectively the “SHO Group”). This SOW is
incorporated as part of, and is governed by the terms and conditions of, that
certain Employee Transition and Administrative Services Agreement between SHMC
and the SHO Group dated as of August 31, 2012 (the “Agreement”). All terms
capitalized herein, but not defined herein, shall have the meanings ascribed to
them in the Agreement. Sears Holdings Management Corporation By: /s/ RONALD
BOIRE Ronald Boire Executive Vice President, Chief Merchandising Officer and
President, Sears Full-Line Stores & Kmart Formats December 9, 2013 Sears
Hometown and Outlet Stores, Inc. By: /s/ W.BRUCE JOHNSON W. Bruce Johnson Chief
Executive Officer and President December 9, 2013 Sears Authorized Hometown
Stores, LLC By: /s/ W.BRUCE JOHNSON W. Bruce Johnson President December 9, 2013
Sears Outlet Stores, L.L.C. By: /s/ W.BRUCE JOHNSON W. Bruce Johnson President
December 9, 2013 End of Cover Page



--------------------------------------------------------------------------------



 
[ex105administrativeservi002.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 2 1. Services. Pursuant to Article 4.1 of the Agreement, this SOW
(in Appendix A) describes the Administrative Services that SHMC shall provide to
the SHO Group under the terms of the Agreement. 2. Governing Law. Article 9.17
of the Agreement is specifically restated herein by reference. 3. Not an Offer.
This SOW shall only be binding if it is signed by SHMC and each member of the
SHO Group. End of SOW



--------------------------------------------------------------------------------



 
[ex105administrativeservi003.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 1 APPENDIX A Administrative Services Provided by SHMC to the SHO
Group 1. SHMC will provide administrative services to the SHO Group as described
in the following table and in accordance with the terms of the Agreement: HUMAN
RESOURCES SERVICES Support Center  Provide 88SEARS online and call center
access and support to SHO employees in English and Spanish, generally including
answering SHO employee questions, providing scenario specific information based
on inquiries made and forwarding calls to more appropriate resources, as needed.
 Key HR transactions for the purposes of transfers, promotions, terminations
and general employee data changes per the standard SHMC process; provide
PeopleSoft support to SHO HR as necessary to complete transactions if SHO is
unable to process due to system issues not caused by SHO.  Assemble
Transitional Pay Packages (TPPs) if developed by SHO based on data provided by
SHO legal team, send out TPPs to respective locations and, after the package is
covered with the employee by SHO and signed, process documents that are returned
to the HR Support Center and enter into PeopleSoft per the standard SHMC TPP
Process.  Note: Data entry services for new hire files from external service
providers are not included. These must be paid for directly based on SHMC costs
plus a 30% mark up (currently equal to $30/Hour). Payroll  Process payroll
according to ongoing SHMC payroll cycles (Silver, Weekly, Semi Monthly and
Monthly); process incentive and bonus payments in the same manner. Provide wage
and/or employment verification services for active and terminated SHO associates
through SHMC standard processes.  Process manual paychecks (out of cycle) when
necessary and on the same basis as SHMC currently employs.  Perform U.S. and
Puerto Rico payroll and employee withholding tax remittances to local, state and
federal agencies and filing of corresponding tax returns with respect to
employee withholding and payroll taxes for SHO Group employees including Puerto
Rico.  Maintain employee direct deposit records and voluntary deduction records
for SHO Group employees.  Issue termination payments via “on demand” checks for
SHO Group employees.  Process direct deposit recall, stop payment orders with
appropriate bank confirmation and check reissue, where applicable, for SHO Group
employees - charge a per transaction fee as currently done in SHMC; This does
not include using the SHMC overpayment process to seek reimbursement of funds
from employees overpaid as a result of any error or omission by SHO. If an
overpayment is the result of any error or omission by SHMC, SHMC will take
action it deems appropriate and reasonable under the circumstances, which may
include using the SHMC overpayment process at its expense to promptly seek
reimbursement of funds from employees.  Process garnishments, deductions and
remittances to third parties with respect to SHO Group employees - this will be
handled in the same manner as the current SHMC process; SHO must provide
adequate lead time, for example, in instances where vendor changes occur,
resulting in IT and HR project work that will need to be estimated before work
can commence or when SHO receives documents that require action.  Perform
accounting accruals and reconciliations related to payroll that mirrors SHMC
process.  Process and distribute SHO Group employee W-2 statements according to
SHMC standard process on behalf of SHO. Time and Attendance  Provide the system
and punch technology / software within the point-of-sale system linked to
payroll to enable capture of hours and time off for hourly associates in the
same manner



--------------------------------------------------------------------------------



 
[ex105administrativeservi004.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 2 SHMC provides for its employees.  Provide time and attendance
reporting according to SHMC standard process.  Scheduling is not included in
services provided as these reside in retail operations.  Note: It is the sole
responsibility of SHO to commit payroll data (e.g., number of hours worked,
correct hourly rate/salary, commissions, etc.) to SHMC by the standard SHMC
established deadlines to ensure timely processing. SHO acknowledges that
processing delays caused by SHO’s failure to meet the established cycle cutoffs
may result in delayed payments to SHO’s employees. In the event that errors in
payroll data are caused by SHMC, SHMC will promptly reperform the services. HR
Reporting & Analytics  Provide ongoing access to WFA for SHO Group HR Reporting
needs, and, if applicable, provide access to upgrades that SHMC has implemented
in its sole discretion.  Support HR reporting requests for special reports
using the standard request process found at
http://support.searshc.com/wfi/SiteAdmin/WFIReportRequestForm/tabid/4372/Default.aspx
 Note: Standard turnaround times that are published by the HRIS reporting team
will apply to SHO. Upon request by SHO, SHMC may, at its sole discretion,
provide expedited requests. Expedited requests will be considered incremental
and result in a fee based on the effort involved in fulfilling the request (and
the hourly rate charged will correspond to the incremental project rate in this
SOW), provided the reporting team has the capacity to expedite the request as
determined by SHMC. If SHO has a regulatory or litigation related request for
information, SHO will make that request of the SHMC law department. Sharing of
information for litigation purposes will be subject to the parties’ Separation
Agreement.  Note: If the volume of requests increases by more than 10% over the
prior year, SHMC reserves the right to charge for additional requests. Once
these thresholds are met, the cost for additional reports will be charged at the
incremental project rate in this SOW. Unemployme nt  Equifax will continue to
provide unemployment hearing representation for SHO Group unemployment claims
according to SHMC standard process, Equifax will continue to provide standard
reports as needed, provided that Equifax, if it is willing to do so, works
directly with SHO Group HR. Compliance  Provide access to the SHC handbooks and
policies listed below for SHO’s use and reference in developing SHO policies as
SHO deems appropriate for its associates for one (1) year after the spin date.
The parties agree that because SHC’s policies have been customized for SHC
associates, SHO must modify the listed policies to remove all references to SHC,
Sears, Kmart and other SHC affiliates/subsidiaries as appropriate prior to
incorporating these materials into SHO’s policies. Upon request (one-time), SHC
will provide editable versions of such SHC handbooks and policies if SHC
determines that such editable versions are readily available. Employee discount
policy Credit (WOTC) Employment Poster Requirements FMLA Leave Policy and
Extended Care Leave I-9 and WOTC Process Pay for Work Policy Resources Return to
Work Short-Term Disability Guide Welfare to Work (WTW) and Work Opportunity Tax
Youth Compliance Anti-Harassment & EEO policy FULL TIME CERTIFICATIONS FT
Commitment for Employee



--------------------------------------------------------------------------------



 
[ex105administrativeservi005.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 3 Full-Time Employee Commitment Hourly Employee Availability Form
Employee SPIFFs Commission Tables Hourly Compensation Guide ATTENDANCE POLICY -
ENGLISH and SPANISH 3 Points - Personnel Interview Record 4 Points - Notice of
Corrective Action 5 Points - Notice of Corrective Action Employee Attendance
Record Attendance Policy Attendance Policy Poster Daily Absentee Log FAQ
Attendance and Punctuality Policy No Call No Show - Notice of Corrective Action
STAFFING Hourly Interview Guide Hourly Interview Guide Overview Hourly Interview
Guide Training Aid Hourly Interview Process FAQs POLICIES & PROCEDURES HR Policy
and Procedures Manual Outlet Dress Code Seasonal Employment Acknowledgment
Social Media Policy TERMINATIONS Termination Matrix ALL POLICIES AND DOCUMENTS
ARE PROVIDED FOR REFERENCE AND INFORMATIONAL PURPOSES ONLY AND NOT FOR THE
PURPOSE OF PROVIDING LEGAL ADVICE. ALL POLICIES ARE PROVIDED “AS IS” AND SHC
MAKES NO WARRANTIES REGARDING THEIR ACCURACY, COMPLETENESS OR APPLICABILITY. 
Provide centralized Leave of Absence (“LOA”) (CLMT) support including the
administration of existing and new LOA documentation and cases, existing
policies, documents, and administrative services in order to administer
decisions made by SHO Group HR relative to Family Medical Leave Act (“FMLA”) and
all other Leaves of Absences (no advice or counseling is provided to SHO Group
HR)  Unless already provided, provide a one-time copy of policies, documents,
and administrative services relative to ADA accommodations (no advice or
counseling is provided to SHO Group HR) Employee Record Keeping  Maintain
standard employee files and documents in accordance with SHMC document storage
practices.  Note: If SHO needs to obtain data dumps or copies of records, the
fee will be the standard



--------------------------------------------------------------------------------



 
[ex105administrativeservi006.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 4 cost that is charged to SHMC by Xerox plus a 30% mark up.
Learning  Provide access to electronic copies of the below listed SHC
compliance training materials, including e-learning courses, policy
certifications, job aids and quizzes, for the sole purpose of SHO’s use and
reference in developing compliance training as SHO deems appropriate for its
associates, contractors and vendors until October 13, 2013. The parties agree
that because SHC’s compliance training has been customized for SHC associates,
SHO shall not utilize those courses in their current form for the purpose of
providing training to SHO associates. Instead, SHO must modify the
aforementioned compliance courses at its own cost to remove all references to
SHC, Sears, Kmart and other SHC affiliates/subsidiaries and remove or replace
all references to SHC’s policies with references to SHO policies as appropriate
prior to incorporating these materials into SHO’s training materials. ALL
COMPLIANCE TRAINING MATERIALS ARE PROVIDED FOR REFERENCE AND INFORMATIONAL
PURPOSES ONLY AND NOT FOR THE PURPOSE OF PROVIDING LEGAL ADVICE. ALL COMPLIANCE
TRAINING MATERIALS ARE PROVIDED “AS IS” AND SHC MAKES NO WARRANTIES REGARDING
THEIR ACCURACY, COMPLETENESS OR APPLICABILITY. Ethics and Integrity Spring 2011
Evaluating Employment Accommodations Monthly Compliance Training Topics
Motorized Materials Handling Equipment (MMHE) Safety & Awareness Personal
Protective Equipment (PPE) Certification Safe Lifting OSHA Record Keeping
Lockout/Tagout Awareness Credit and PCI Compliance Advanced Environmental
Training for Managers Asbestos Awareness Environmental Hazardous Waste
Environmental Inspections Facilities Environmental Management Pest Control
Bloodborne Pathogens Exposure Control / Awareness Compactor and Baler Safety DOT
Hazmat Electrical Safety Emergency Action Plan Fire Safety Gasoline Storage &
Handling Hazard Communication (Right to Know) Ladder Safety Managing Business
Records Hourly Wage & Hour Guidelines Information Security Basics Sexual
Harassment Prevention Respect in the Workplace Addressing Leaves and
Accommodations Puerto Rico Domestic Violence Training Performance Management /
Talent Management / Leadership  Provide access to standard online HRP system
used by SHMC for performance management, succession planning and 9 box grid
forms.



--------------------------------------------------------------------------------



 
[ex105administrativeservi007.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 5 Development Compensa- tion Management  Provide administrative
support for processing of exempt and non-exempt compensation programs including
Annual Incentive Plans, Long Term Incentive Plans, and ad-hoc bonus plans as
needed. Implementation of new SHO compensation plans will be incremental project
work that will need to be scoped, estimated and planned before work can
commence.  Unless already shared, share existing compensation policies as of
the date of separation, existing employment related agreements as of the date of
separation and other standard documents that are applicable to SHO employees.
Benefits & Benefits Administra- tion In accordance with and subject to Section
3.4 and subsection 3.4(f) (including Appendix B):  Eligible employees of SHO
Group will continue to participate in the Continuing Plans during the Benefits
Transition Period. SHO will be required to move the SHO Group (including
post-Separation COBRA continues) to separate SHO-sponsored health and/or welfare
benefit programs administered by its own benefits service provider), effective
no later than January 1, 2014.  With respect to the Continuing Plans, SHMC will
continue to select and manage consultants, brokers, vendors and the like, as
necessary to handle: § Plan design, terms and conditions, including eligibility;
§ Day to day operations of the benefit programs, including: the processing of
enrollments, coverage changes and coverage termination; the remittance of
premiums and fees to carriers and third-party administrators; and the handling
of claim process (provided, however, that SHO Group HR may be consulted with
respect to certain benefit claim appeals and COBRA administration to the extent
such processes have not already been delegated or allocated to a service
provider). § Benchmarking; § Plan contract performance guarantees; and §
Government required reporting and disclosure (e.g. SPD distribution and Form
5500 and SAR filings.) § SHMC benefits department will continue to determine
cost sharing and P&L allocations  With respect to the Continuing Plans, SHMC
will continue to administer, contract and negotiate with service providers/third
party administrators/contractor/etc.  SHMC will continue to administer
non-contracted benefits (e.g., vacation and personal days) in effect from time
to time for SHO Group employees under standard SHMC processes.  If a request by
SHO for any deviations from the SHMC process with respect to any Continuing Plan
or any other benefit or payroll program or policy, is approved by SHMC and
results in incremental project work, SHO will bear the cost of such incremental
work.  SHMC will provide SHO employees with access to participate in the SHMC
child development center pursuant to the terms and conditions of SHMC’s
arrangement with the child development center. HR Systems  Access to the
following systems will be provided – the service provided is limited to the
actual functionality of the system (SHO is responsible for entering information
into the systems and processing transactions to ensure their data is accurate):
a. PeopleSoft b. TPC c. MPI d. WFA e. HRP



--------------------------------------------------------------------------------



 
[ex105administrativeservi008.jpg]
Exhibit 10.5 Execution Copy DMLIB-#429909-v6-HR_SHO_Adminstrative_Services_SOW
schedule 10 5 6 f. Red Prairie  SHO will be able to utilize the existing
security profiles/setup established in the systems above that are used by SHMC.
Creating additional profiles, configurations and rules will be considered
incremental project work. 2. Unless otherwise stated herein, administrative
services will be provided with the same level of effort, timeliness and in the
same manner that SHMC provides the same administrative services to its internal
operations. 3. Services not described in this SOW or not covered by this SOW
(other than Inherent Services) are considered incremental services. All
incremental services will be charged at a rate of $112.50/hour (unless specialty
skills are required, in which case the cost would depend on the market rate for
the resources needed to meet the needs). When possible, an estimate of total
cost will be provided prior to work being initiated. However, SHO will be
charged for actual hours worked by SHMC resources. If additional time is
required above the estimate, SHMC will inform SHO of the revised time/cost as
soon as practical. SHMC will disclose to SHO the number of hours worked by
project for all incremental services. 4. This SOW replaces the Human Resources
Section in Appendix 1.01-A (Pages A-1 through A-4) of the Services Agreement
between SHO and SHMC dated August 8, 2012. It is the intent of the parties that
all human resource services provided by SHMC to SHO as of the Effective Date
will be provided under this SOW and the Agreement, except that all charges and
fees described in this SOW will become payable, if at all, only from and after
the date of this SOW, except that all charges and fees described in this SOW
will become payable, if at all, only from and after the Effective Date. For the
avoidance of doubt, nothing stated in this Section 4 shall relieve SHO from any
previously agreed to payment obligations for Services delivered prior to the
Effective Date.



--------------------------------------------------------------------------------



 